Case: 19-11366       Document: 00515540173             Page: 1     Date Filed: 08/25/2020




            United States Court of Appeals
                 for the Fifth Circuit                                       United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                              August 25, 2020
                                   No. 19-11366                                Lyle W. Cayce
                                 Summary Calendar                                   Clerk


 United States of America,

                                                                 Plaintiff—Appellee,

                                         versus

 Jason Alfred Martinez,

                                                             Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:11-CR-192-3


 Before Haynes, Willett, and Ho, Circuit Judges.
 Per Curiam:*
        Jason Alfred Martinez appeals the 12-month sentence imposed
 following the revocation of his supervised release. He contends that the
 district court’s upward variance amounted to a clear error of judgment in
 balancing the sentencing factors because it failed to give adequate weight to


        *
           Pursuant to 5TH CIRcuit Rule 47.5, the court has determined that this opinion
 should not be published and is not precedent except under the limited circumstances set
 forth in 5TH CIRCUIT Rule 47.5.4.
Case: 19-11366       Document: 00515540173        Page: 2    Date Filed: 08/25/2020




                                   No. 19-11366


 the fact that Martinez primarily complied with his supervised release
 conditions prior to his mother’s death, which affected him significantly.
          We review a revocation sentence to determine whether it is “plainly
 unreasonable.” See United States v. Miller, 634 F.3d 841, 842-43 (5th Cir.
 2011). Martinez must show that the sentence was not only an abuse of
 discretion but also that “the error was obvious under existing law.” United
 States v. Winding, 817 F.3d 910, 913 (5th Cir. 2016) (internal quotation marks
 and citation omitted). A revocation sentence is substantively unreasonable
 where the district court did not account for a sentencing factor that should
 have received significant weight, gave significant weight to an irrelevant or
 improper factor, or made a clear error in judgment when balancing the
 sentencing factors. United States v. Warren, 720 F.3d 321, 332 (5th Cir.
 2013).
          At the revocation hearing, the district court considered the policy-
 statement range, stated that the sentence was based on the need for
 deterrence and to address the violation conduct, and, as Martinez admits,
 directly addressed his mitigation argument. In light of Martinez’s multiple
 violations of his supervised release conditions, it found that a sentence two-
 months above the advisory range was necessary. Martinez fails to show that
 the district court made a clear error in judgment when balancing the
 sentencing factors. See Warren, 720 F.3d at 332; Miller, 634 F.3d at 843.
          AFFIRMED.




                                        2